Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18   PageID.11827   Page 1 of
                                      20




        EXHIBIT 1-54
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18               PageID.11828     Page 2 of
                                      20


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF
                             MICHIGAN SOUTHERN DIVISION


  USAMA JAMIL HAMAMA, et al.
  OSAMA                  al.,,

           Petitioners and Plaintiffs,
                                                              Case No. 2:17-cv-I1910
                                                                       2:17-cv-11 910
  v.
  V.                                                          Hon. Mark A. Goldsmith
                                                              Mag. David R. Grand
  REBECCA ADDUCCI, et al.,                                    Class Action

           Respondents and Defendants.




             RESPONDENT/DEFENDANT ICE'S RESPONSE TO PLAINTIFF
                      USAMA JAMIL HAMAMA'S FIRST SET OF
                     OSAMA
             . INTERROGATORIES TO RESPONDENT KIRSTJEN NIELSEN

                 Pursuant to Federal Rule of Civil Procedure 33, Defendant ICE hereby

                               Petitioners'/Plaintiffs'
       objects and responds to Petitioners ' /Plaintiffs' First Set of Interrogatories to All

                      follows:
       Respondents as fo llows:

                                     INTERROGATORIES

            1.       Describe each term of the Iraqi Agreement pertaining to the

   repatriation of and process for repatriating Iraqi Nationals under the Iraqi

   Agreement.



   RESPONSE:

  Subject to and without waiver of the foregoing objections, Defendant ICE responds
                                                 l
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18           PageID.11829    Page 3 of
                                      20


  as follows:

        There has been no international agreement in force, nor any written

  arrangement in effect, between the governments of Iraq and the United States

  regarding the repatriation of Iraqi nationals. However, through discussions during

  this time, the governments of Iraq and the United States have reached an

  understanding of the process for repatriating Iraqi nationals.

        As an initial matter, Iraq informed the United States that they had created an

  Inter-ministerial Committee of Deportation to commence the return of over 1,400

  Iraqi nationals in the United States with final orders of removal. Defendant ICE

  understands that this committee is made up of representatives from the Prime

  Minister's Office, the Ministries of Justice, Foreign Affairs and Interior.

        Defendant ICE understands that the Committee is intended to ensure that the

  appropriate Iraq ministries were reviewing deportation notices thoroughly and

  quickly and would be responsible for the following:
                                           following:

     1.
     1. Consular access

     2. Iraqi citizenship verification
     2.

     3. Deportation court order review
     3.

     4. Travel document issuance
     4.

  As part of the removal process, the Government of Iraq (GOI) has indicated that it

  requires, after an alien's identity has been verified, that Iraqi embassy officials meet


                                             2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18        PageID.11830     Page 4 of
                                      20


  with
  with the individual. The interviews have been conducted either in person (including
                                                                    person (including

  at designated points of embarkation) or via video with Iraqi nationals.
                                                               nationals.

        To establish citizenship, the GOI has decided to accept a wide range of
                                                                       range of

  photocopied evidence from U.S. government information systems, including various
                                                                           various

  citizenship documentation or secondary information (including relatives'

                                                                        files.
  identification documents) confirming citizenship located in the Alien files.

  Previously, the Iraqi government had limited the type of identity documents that

  would be acceptable for issuance of a travel document, such as an original Iraq

  identification card or an original Iraq citizenship card.



         2.     Describe each criterion an Iraqi National must meet before Iraq

   will accept an Iraqi National for repatriation, under the Iraqi Agreement or

   otherwise.



  RESPONSE:

        It is ICE's understanding that there has been no international agreement in

  force, nor any written arrangement in effect, between the GOI and the United States

  regarding the criteria an Iraqi National must meet before the GOI will accept him or

  her for repatriation. However, through discussions in 2017, with the GOI, ICE's

  current understanding is that three criteria must be present before the GOI agrees to


                                             3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18          PageID.11831     Page 5 of
                                      20


  repatriate an Iraqi national:



        1.
        1.     Indicia of Citizenship: The GOI requires some evidence that the person

               being repatriated is an Iraqi national. There is no litmus test or set of

               specific documents to establish Iraqi citizenship. The GOI may,

               depending on the facts of a specific case, consider a variety of evidence,

               including but not limited to: passports, national identification cards,

               documents from the Alien file, and family documents. If the GOI
                                                                           001 is not

               satisfied with the documentary evidence present in a specific case, the

               GOI will also consider statements made during the consular interview.

               It is Defendant's understanding that based on the evidence before it, the

               GOI assesses whether the individual is an Iraqi national.

        2.
        2.     Final Order: The United States will provide the GOI a copy of the Iraqi

               national' s final order of removal.
               national's

        3.
        3.     Consular Interview: The GOI conducts a consular interview.




                                             4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18         PageID.11832      Page 6 of
                                      20


         3.     Describe each criterion for denying repatriation to an Iraqi

   National under the Iraqi Agreement, or otherwise.



   RESPONSE:

        It is ICE's
              I CE' s understanding that there has been no international agreement in

  force, nor any written arrangement in effect, between the GOI and the United States

  regarding the criteria for the GOI denying repatriation of an Iraqi national.

  Defendant ICE is aware that direct requests sent by in individual to the Iraqi

  Embassies have been denied if an individual does not provide, as part of the request,

  a a representation that the individual wants to return to Iraq.Through
                                                            Iraq. Through discussions

  during 2017 and 2018, the governments of Iraq and the United States focused on

  what is required forthe GOI to accept an Iraqi national, not on what is required to

  deny repatriation. ICE incorporates by reference the response to Interrogatory No. 2.



         4.     Identify any travel documents that Iraq requires or will accept

   before accepting an Iraqi National for repatriation under the Iraqi

   Agreement or otherwise, and the procedures for obtaining the travel

   documents.




                                            5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18             PageID.11833      Page 7 of
                                      20


   RESPONSE:

   Objections:

         Defendant ICE objects to Petitioners defining the phrase "travel document" in
                                                                                    in

  a manner that is inconsistent with how the phrase is commonly used in the context of
                                                                                    of

  immigration proceedings. In the immigration context, travel documents are issued by

  the receiving state (in this case Iraq) and allow an individual to travel to that state.

  However, Defendant ICE understands that for the purposes of responding to

  Petitioners' discovery requests the parties are in agreement that "[t]he term 'travel

  documents' used in Petitioners' discovery requests should be read as follows: 'travel

  and identity documents.'
               documents."' ECF No. 254. Defendant ICE further understands that the

  exceptions are Interrogatory Numbers 4 and 5; Number 4 seeks only travel

  documents and excludes identity documents, whereas Number 5 seeks only identity

            (and any other document) other than travel documents."
  documents (and



  Subject to and without waiver of the foregoing objections, Defendant ICE responds

     follows:
  as follows:

         In the immigration context, travel documents are issued by the receiving state

  (in this case Iraq) to allow an individual to travel to that state. In this context, it is

  Defendant ICE's understanding that the GOI issues: a GOI-issued valid passport; a

  GOI-issued one-time use laissez-passer; or a GOI-approved manifest of a charter


                                               6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18            PageID.11834     Page 8 of
                                      20


  flight that is returning Iraqi nationals to Iraq. See Interrogatory No. 11 and No. 2 for
                                                                                       for

  the description of the travel document process.



          5.    For the time period since March 1, 2017, identify the

   documentation or evidence other than travel documents that Iraq requires

   or will accept before approving an Iraqi National for repatriation under

   the Iraqi Agreement or otherwise.



   RESPONSE:

  Objections:

        Defendant objects to Petitioners defining the phrase "travel document" in a

  manner that is inconsistent with how the phrase is commonly used in the context of

  immigration proceedings. In the immigration context, travel documents are issued by

  the receiving state (in this case Iraq) and allow an individual to travel to that state.

  However, Defendant ICE understands that for the purposes of responding to

  Petitioners' discovery requests "the parties are in agreement that the term "travel

  documents" in Petitioners' discovery requests should be read as follows:
                                                                  follows: "travel and

  identity documents." ECF No. 254. Defendant ICE further understands that the

  exceptions are Interrogatory Numbers 4 and 5; Number 4 seeks only travel

  documents and excludes identity documents, whereas Number 5 seeks only identity


                                              7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18        PageID.11835       Page 9 of
                                      20


  documents (and
            (and any other document) other than travel documents."



        It is Defendant ICE's understanding that there are no specific documents that

  GOI requires to issue a travel document. GOI has indicated that it considers

  available indicia of citizenship, which varies from case to case and may include

  originals or photocopies of various identity documents, such as those noted in

  Interrogatory No. 2. ICE incorporates by reference the answers to Interrogatories

  No. 11 and No. 2 for a description of the process to obtain travel documents and a

  non-exhaustive list of the examples of documents Iraq will now accept.



         6.     For each Class Member (identified by name and A-number) for

   whom ICE or another relevant department of the U.S. government has

   since March 1, 2017 requested travel documents from the Iraqi Ministry

                      (or another relevant department of the Iraqi government)
   of Foreign Affairs (or

   for repatriation to Iraq, provide the following:
                                         following:

                   a. The date the request for the travel documents was made to the
                   a.

                       Iraqi government;

                   b. The type of travel documents obtained, the department of the
                   b.

                       Iraqi government issuing the travel documents, and the date the

                       documents were issued;


                                            8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18            PageID.11836     Page 10
                                    of 20


                   c.
                   c. If the request for the travel documents was denied, the

                        department of the Iraqi government issuing the denial, the date

                        of the denial and the reason given for the denial; and

                   d.
                   d. Whether Iraq denied or approved repatriation of the Class

                        Member, and, if denied, the basis for such denial.

                   e. If repatriation occurred, when, by what travel method
                   e. If

                        (commercial
                        (commercial air, charter air, etc.), and to what location.

                   f.
                   f.

  RESPONSE:

        Defendant objects to Petitioners defining the phrase "travel document" in a

  manner that is inconsistent with how the phrase is commonly used in the context of

  immigration proceedings. In the immigration context, travel documents are issued

  by the receiving state (in this case Iraq) and allow an individual to travel to that

  state. However, Defendant ICE understands that for the purposes of responding to

  Petitioners' discovery requests "the parties are in agreement that the term "travel

  documents" in Petitioners' discovery requests should be read as follows:
                                                                  follows: "travel and

  identity documents." ECF No. 254. Consistent with this understanding, Defendant

  ICE responds as follows:
                  follows:

  See attached spreadsheet.




                                              9
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18         PageID.11837     Page 11
                                    of 20


        7.     For each Class Member (identified by name and A-number) for

  whom ICE or another relevant department of the U.S. government has

  since March 1, 2017 requested from the Iraqi Ministry of Foreign Affairs

  (or
  (or another relevant department of the Iraqi government) to be repatriated

                       following:
  to Iraq, provide the following:

               a.
               a.    The date of the request;

               b.
               b.    The response from the Iraqi government, the date of the

                     response, the department of the Iraqi government issuing

                     the response, and, if repatriation was denied, the basis for the

                     denial; and

               c.
               c.    If the request for repatriation was granted, any conditions

                     placed on the repatriation of the Class Member.

               d.
               d.    If repatriation   occurred, when, by what travel method

                     (commercial air, charter air, etc.), and to what location.

  RESPONSE:

  See attached spreadsheet.




                                           10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18          PageID.11838   Page 12
                                    of 20


         8.    For each Class Member (identified by name and A-number),

   state whether Iraq has agreed to the repatriation of that individual as of
                                                                           of

   the following time:

                  a.
                  a. On the date of the Class Member's arrest by ICE; and

                  b.
                  b. On the date you answer this Interrogatory.

  RESPONSE:

       a.
       a. The GOI had committed to accept Iraqi nationals for repatriation, but at the

       time of any class member's arrest, a final approval would not have been issued

       because the GOI requires an interview, which cannot be scheduled until the

       individual is in ICE custody.

       b. See Interrogatories No. 6 and No. 7 for the individual status of any travel
       b.

       document requests.



        9.    The declaration of John Schultz, ECF 81-4, Pg.ID# 2007, states
                                                                      state~

  that Iraq previously would accept only its nationals with unexpired

  passports, but that Iraq will now "authorize repatriation with other indicia

     nationality." State what "other indicia of nationality"
  of nationality."                              nationality" Iraq will accept for

  repatriation; the basis for the U.S. government's belief that the other indicia

  of nationality will be accepted, including the identification of the specific

  agreement(s) or document(s) stating this policy; and the criteria an


                                           11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18        PageID.11839       Page 13
                                    of 20


   individual must or can meet before Iraq will accept an Iraqi National for
                                                                         for

   repatriation.

   RESPONSE:

        Defendant ICE incorporates by reference the responses to Interrogatories No.

  11 No. 2 and No. 12 for the descriptions of the process, examples of documents

  accepted, and ongoing discussions regarding repatriations. There has been no

  international agreement in force, nor any written arrangement in effect, between the

  governments of Iraq and the United States regarding repatriations, but Defendant

  ICE's basis for belief is the ongoing discussions with the GOI and the GOI's

  issuance of travel documents since March 2017
                                           201 7 in responses to requests submitted

  using other indicia of nationality, such as photocopies of identity documents.



         10.    Explain each step (in sequence) that has since March 1, 2017 or

  will be taken by you or the government of Iraq to process an Iraqi National

   for removal if that Iraqi National does not have travel documents.

  RESPONSE:

  Objections:

        Defendant ICE objects to Petitioners defining the phrase "travel document" in

  a manner that is inconsistent with how the phrase is commonly used in the context

  of immigration proceedings. In the immigration context, travel documents are


                                           12
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18           PageID.11840    Page 14
                                    of 20


   issued by the receiving state (in this case Iraq) and allow an individual to travel to

   that state. However, Defendant ICE understands that for the purposes of

   responding to Petitioners' discovery requests "the parties are in agreement that the

   term "travel documents" in Petitioners' discovery requests should be read as

   follows:
   follows: "travel and identity documents." ECF No. 254. Consistent with this

   understanding, Defendant ICE responds as follows:
                                            follows:



        Defendant ICE objects to the phrase "will be taken" to the extent it requests

  information regarding "the government of Iraq." Specifically, ICE cannot answer

  regarding the future actions of a foreign government.

  Subject to and without waiver of the foregoing objections, Defendant ICE responds

  as follows:
     follows:

        As a general rule, since March 1, 2017, the sequence for ICE requesting the

  repatriation of an Iraqi national who does not have a travel document is as follows:



     1. ICE sends the GOI a request for a travel document. This includes providing a
     1.

        copy of any documents showing indicia of Iraqi nationality and the final order

        of removal.

     2. If additional information is needed, the GOI will make a request for additional
     2.

        information to ICE and ICE responds.


                                             13
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18          PageID.11841    Page 15
                                    of 20


     3.
     3. Iraq
        Iraq makes
             makes aa determination regarding whether the information is sufficient to

        establish
        establish that the individual is Iraqi. If the GOI has requested additional

        information, no final decision is made until the GOI receives a response to that

        request.

    4. The GOI schedules an interview with the Iraqi national.

    5. The GOI issues a travel document.

    6. ICE makes arrangements to return the individual to Iraq.



        11.     For each Class Member (identified by name and A-number)

  who, prior to March 1, 2017, was living in the community, state whether

  ICE released that individual to the community because ICE determined

  that Iraq would not accept that individual for repatriation the reason ICE

  determined that Iraq would not accept the individual for repatriation, and

  whether the individual was subject to an order of supervision or other release

  conditions.



  RESPONSE:

 To address Respondents' objections to this Interrogatory, Petitioners revised it as

 follows:

 Interrogatory 11: For each Class Member (identified by name and A-


                                            14
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18         PageID.11842    Page 16
                                    of 20


  number) who, prior to March 1, 2017, was living in the community, state

  whether ICE released that individual to the community because ICE

  determined that Iraq would not accept that individual for repatriation

  and the reason ICE determined that Iraq would not accept the individual

  for repatriation.

  Objections:

        a.
        a.      Despite Petitioners' rewording of this Interrogatory, ICE continues to

  object to this interrogatory on the ground that it is overbroad and burdensome to the

  extent it seeks to obtain information that is not tracked in a statistically reportable

         and/or would require a burdensome manual search to gather the data and
  manner and/or

  pertains to a subject matter outside the scope of this litigation and that potentially

  predates the commencement of this action.

        b.
        b.      Despite Petitioners' rewording of this Interrogatory, ICE continues to .

  object to the interrogatory as it has no relevance on significant likelihood of removal

  in the reasonably foreseeable future, which is the Zadvydas issue. ICE has already

                                                                201 7, thus this point is
  stated that Iraq's practices were different prior to March 1, 2017,

  not dispute and discovery is unnecessary.

        Defendant ICE does not determine whether a foreign government will accept

                    repatriation — the foreign government makes such a determination.
  an individual for repatriation-

  Once an alien is subject to a final order of removal, ICE requests travel documents


                                              15
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18         PageID.11843       Page 17
                                    of 20


  from that foreign government in order to effectuate removal. The denial of a travel

  document request does not equate to a country denying repatriation—
                                                        repatriation- many travel

  document requests may be denied due to insufficient information, or a foreign

  government's own policies, at the time that the request was made. Travel document

  requirements may change over time, as is the case with Iraq, which revised its

  practices in 2017. ICE will, in some cases, determine to release an alien from

  custody under the applicable legal standard, which is a determination that there is no

 significant likelihood of removal in the reasonably foreseeable future. This

  determination which is dependent upon the facts and circumstances in an individual

  case. A determination that there is no significant likelihood of removal in the

  reasonably foreseeable future is not an ICE determination that a country will never

 accept an individual for repatriation. In fact, in cases such as Iraq, ICE's

  determination that there is a significantly likelihood of removal in the reasonably

  foreseeable future may change upon receipt of new information.

        Defendant ICE understands that the court has ordered a review of the 30 A-

  tiles, as identified by petitioners, and ICE is conducting that review in compliance
  files,

 with that order. However, as ICE does not make a final determination regarding

  repatriation, ICE is instead reviewing for whether ICE released based on a

  determination that there was no significant likelihood of removal in the reasonably

 foreseeable future at the time of release. ICE's review is ongoing.


                                            16
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18          PageID.11844     Page 18
                                    of 20


  In addition, in response to the Court's order, ECF. No. 254 ,r¶ 38, ICE has reviewed

 its records as ordered and has determined that there is no single working file or

 system containing the information requested in interrogatory number 11,
                                                                     11, nor is the

  information centrally or easily available or in the custody of a single individual or

 office. Obtaining the information requires a manual review of each case, which

  includes case-by-case review of paper and electronic records. The electronic records

 for a case, if they exist, are not necessarily fully complete, and not electronically

 searchable -— manual review of an individual case entry is required and such a search

 still requires review of paper records to verify accuracy of any information in the

 electronic system. In some cases, there are no electronic records due to age. Paper

 records may be in the custody of any ICE field office, including Offices of Chief

 Counsel or an ERO office, nation-wide, depending on the alien's location. The

 records may also be in the custody of another DHS component, such as USCIS, or in

 offsite storage. There are no centrally located or easily available records to respond

 to a broad request for historical information; case-by-case manual review is required.

 ICE is currently manually reviewing the 30 cases on the list provided by opposing

 counsel.




                                            17
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18          PageID.11845    Page 19
                                    of 20


         12.    The name, title and department of the government (for both

   Iraq and the United States) of each individual negotiating the Iraqi

   Agreement, including the "ongoing diplomatic negotiations"
                                                negotiations" referenced in

   the declaration of Michael V. Bernacke at paragraph 4 (ECF 184-2, Pg.ID#

  ·5070-71),
   5070-71 ), identification of the individuals authorized to enter into any

   agreement reached by the governments regarding the repatriation of Iraqi

   Nationals, and the date each individual engaged in the "ongoing diplomatic

   negotiations."
   negotiations."

  RESPONSE:

  Objections:

        Defendant ICE has not been involved in any diplomatic negotiations

  identifying a new process for the GOI to process removal cases. Any diplomatic

  negotiations and discussions would have been led by the U.S. Department of State.

  ICE has attended meetings with GOI and Department of State personnel as

                                                   ICE' s direct engagement as
  operational experts on the repatriation process. ICE's

  operational experts with Iraq, and the Department of State, is regarding the logistical

 and operational implementation of the travel document request and repatriation

  process, which are the subjects of the responses in interrogatories 11 and 2. ICE has

 provided dates on which these operational meetings occurred in the attached list.

 ICE is not aware of any participants at these meetings who were "individuals


                                            18
Case 2:17-cv-11910-MAG-DRG ECF No. 457-56 filed 10/23/18            PageID.11846   Page 20
                                    of 20


 authorized to enter into any agreement reached by the governments regarding the

 repatriation of Iraqi Nationals."


                                     VERIFICATIO N
                                     VERIFICATION

        I, John A. Schultz, Jr.
                            Jr. declare under penalty of pe1jury:
                                                         perjury:


        I am employed by U.S. Immigration and Customs Enforcement as the Deputy
 Assistant Director for the Removal Management Division (East).


        I have read and know the contents of these responses. These responses on
 behalf of ICE were prepared after obtaining information available to ICE through its

 officers and employees and through its documents and records. These responses,
 subject to inadvertent and undiscovered errors, are based upon, and necessarily
 limited by, the records and information still in existence, able to be located, presently
 recollected, an thus far discovered in the course of preparing these responses. The
 responses regarding ICE are true and correct to the best of my knowledge,

  information, and belief.


 Executed on March 23, 2018




                  FA's
 Tolan_AAchultz, Jr.
 Deputy Assistant Director
 Removal Management Division- East
 Enforcement and Removal Operations
 Immigration and Customs Enforcement
 U .S. Department of Homeland Security

                                            19
